cca_2017062113514626 id uilc number release date from sent wednesday date pm to cc bcc subject fw question we agree with the technical advisor’s statement that since the dollar_figure---------- hi overpayment for ------- was designated as a credit elect it is then considered an estimated_tax payment for the next year sec_6402 and sec_301 a as to the dollar_figure---------payment made with the form_4868 in connection with the extension of time to file provided by sec_1_6081-4 the application of that payment follows the same procedure as that for estimated_tax payments see 86_f3d_609 6th cir furthermore the lump sum remittance of estimated_taxes is analogous to the withholding of taxes and the payment of estimated_taxes made in installments throughout the year both of the latter types of remittances have been characterized as payments see also action on decision cc- date re robert b risman and eleanor risman v commissioner wl agreeing with gabelman on this point estimated_tax payments made in a separate declaration are the separate_property of the spouse making the declaration 557_f2d_1268 9th cir morris v commissioner tcmemo_1966_245 each spouse filed individual declarations of estimated_tax and neither was entitled to any portion of the others payments for those estimated_tax payments made in a joint declaration_of_estimated_tax for a year in which the taxpayers wind up filing separate returns the taxpayers may allocate the payment in any consistent manner that they may agree upon sec_1_6654-2 between them in proportion to the tax_liability reported on the separate tax_return for the current_year sec_1_6654-2 this estimated_tax payment allocation rule had been set out in revrul_76_140 under obsolete sec_1 b -1 b that ruling addressed taxpayers who had had made a credit elect for an overpayment on a joint_return but divorced in that subsequent year and filed separate returns dividing the overpayment the separate returns were determined to reflect an agreement and in the absence of evidence to the contrary the allocation method in sec_1 b -1 b was not applicable the instructions for form_4868 reflect this part of the estimated_tax payment procedure if you and your spouse jointly file form if the taxpayers cannot agree the payment shall be allocated but later file separate returns for ------- you can enter the total amount_paid with form_4868 on either of your separate returns or you and your spouse can divide the payment in any agreed amounts taxpayers are directed not to make a joint payment of estimated_tax if they are separated under a decree of divorce or of separate_maintenance sec_1_6654-2 as the credit elect came from a joint_return then as estimated payment for ---------- the dollar_figure---------amount is considered on its face to be a payment for a joint account as to the dollar_figure---------payment made with the form_4868 the technical advisor indicates that the documentation indicates the payment was for the joint account and if so we agree with the technical advisor’s treatment tas has verified that the funds for the payments came from tpw’s separate_account but under the regulations referenced above the source of the payment is not relevant to the allocation of an estimated_tax payment made in a joint declaration_of_estimated_tax circumstances however may show that payment submitted with a joint estimated_tax voucher is not in fact a joint payment see eg 818_fsupp_444 d mass the joint payment was made under a threat of violence as the tph has not filed for ------- the service cannot yet determine the taxpayers’ proportionate shares under irm es joint allocation it seems documentation of contact with tph is needed if taxpayer has been previously advised the payments must be allocated and both taxpayers cannot agree on an allocation of the joint payments then advise taxpayer to submit a computation indicating the allocation of the es credit in proportion to each spouse's separate tax tpw may wind up having all of the payments applied to her ------- account but if not a disallowance letter would be issued please contact me if you have any questions
